Name: Council Regulation (EEC) No 1626/86 of 6 May 1986 amending Regulation (EEC) No 3309/85 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 5 . 86 Official Journal of the European Communities No L 144/3 COUNCIL REGULATION (EEC) No 1626/86 of 6 May 1986 amending Regulation (EEC) No 3309/85 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 54 ( 1 ) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parlia ­ ment (4), Having regard to the opinion of the Economic and Social Committee (*), Whereas Council Directive 79/ 112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and adverti ­ sing of foodstuffs for sale to the ultimate consumer (6), as last amended by Directive 86/ 197/EEC Q, provides for the introduction of the principle of the compulsory indi ­ cation of the actual alcoholic strength of all alcoholic beverages ; whereas, on the other hand, in Article 10a thereof it provides for the determination, by specific provisions, of detailed rules governing the indication of the alcoholic strength by volume on the labelling of products falling within heading Nos . 22.04 and 22.05 of the Common Customs Tariff ; Whereas Regulation (EEC) No 3309/85 (8) provides that, on a temporary basis , the indication of alcoholic strength is optional , laying down however that the Member States may make it compulsory ; whereas, in accordance with the abovementioned Regulation , the Council must decide by 31 August 1987 on the definitive common arrange ­ ments for the indication of the alcoholic strength by volume of sparkling wines and aerated sparkling wines applicable after that date ; Whereas information on the alcoholic strength by volume of sparkling wines and aerated sparkling wines appears necessary in order to describe on the labelling the nature of the product and thus to facilitate consumer choice ; whereas provision shall therefore be made that a compul ­ sory indication of the actual alcoholic strength by volume be given for the products in question , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3309/85 is hereby amended as follows : 1 . In the second subparagraph of Article 3 ( 1 ), '31 August 1987' is replaced by '30 April 1988 .' 2 . In Article 3 ( 1 ) : (a) the first subparagraph is supplemented by the follo ­ wing : '(d) the actual alcoholic strenght by volume, in accordance with implementing provisions to be determined.' ; (b) the second and third subparagraphs are hereby deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 ( 1 ) shall apply as from the date of entry into force of this Regulation and Article 1 (2) as from 1 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL  ) OJ No L 54, 5 . 3 . 1979, p . 1 . 2) OJ No L 367, 31 . 12 . 1985, p . 39 . 3) OJ No C 120 , 5 . 5 . 1983, p . 3 . 4) OJ No C 177, 19 . 3 . 1984, p . 146 . 5) OJ Np C 358 , 31 . 12 . 1983, p . 59 . 6) OJ No L 33 , 8 . 2. 1979 , p . 1 . ^ See page 38 of this Official Journal . 8 OJ No L 320, 29 . 11 . 1985, p . 9 .